Exhibit 10.1

 

CONFIDENTIAL

 

SETTLEMENT AGREEMENT

 

TNR GOLD CORP.,

 

SOLITARIO ARGENTINA S.A.,

 

MINERA ANDES INC.,

 

MINERA ANDES S.A.,

 

LOS AZULES MINING INC.,

 

ANDES CORPORACION MINERA S.A., AND

 

MCEWEN MINING INC.

 

MIM ARGENTINA EXPLORACIONES S.A.

 

Effective as of November 9, 2012

 

--------------------------------------------------------------------------------


 

This Settlement Agreement (“Settlement Agreement”) is effective as of
November 9, 2012 (the “Effective Date”).

 

ARTICLE 1
IDENTIFICATION OF PARTIES AND DEFINITIONS

 

Section 1.01                Parties to the Settlement Agreement.

 

The following are parties to this Settlement Agreement:

 

(a)                                 The “TNR Parties” are:

 

(i)                                     TNR Gold Corp. (“TNR”) and

 

(ii)                                  Solitario Argentina S.A. (“Solitario”)

 

(b)                                 The “Minera Andes Parties” are:

 

(i)                                     Minera Andes Inc. (“MAI”),

 

(ii)                                  Minera Andes S.A. (“MASA”),

 

(iii)                               Los Azules Mining Inc. (“LAMI”), and

 

(iv)                              Andes Corporacion Minera S.A. (“Andes”)

 

(c)                                  McEwen Mining Inc. (“McEwen”)

 

(d)                                 MIM Argentina Exploraciones S.A. (“MIM”)

 

Section 1.02                Other Definitions.

 

(a)                                 “Affiliate” means, with respect to any
person or entity, a person or entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
such first person or entity (“control” in such context meaning (i) to directly
or indirectly own more than 50% of the outstanding equity or beneficial interest
of another entity, or (ii) having the authority, power, or practical ability
(through ownership of voting securities, by contract, or otherwise), to direct
or otherwise exercise a controlling influence over the management or policies of
the entity).

 

(b)                                 The “Closing Documents” are:

 

(i)                                     this Settlement Agreement;

 

(ii)                                  the Amendment to the E&O Agreement; and

 

(iii)                               a consent dismissal order without costs of
the Proceedings in the form attach as Exhibit “B” to this Settlement Agreement.

 

1

--------------------------------------------------------------------------------


 

(c)                                  “E&O Agreement” means the Exploration and
Option Agreement dated as of May 15, 2004 between Solitario and MIM as amended
by an amending agreement dated April 29, 2005.

 

(d)                                 “Minutes of Settlement” means the minutes of
settlement executed by the TNR Parties and the Minera Andes Parties on
November 9, 2012.

 

(e)                                  “Proceedings” means British Columbia
Supreme Court Action S-084670, Vancouver Registry, including all claims and
counterclaims therein.

 

(f)                                   Unless the context requires otherwise, a
“Party” is any of the parties to this Settlement Agreement listed in
Section 1.01, and the “Parties” are all of the parties to this Settlement
Agreement listed in Section 1.01, collectively.

 

ARTICLE 2
RECITALS

 

WHEREAS, certain of the Parties have asserted in the Proceedings claims and/or
counterclaims, each alleging legal and/or equitable causes of action, and/or
seeking declaratory relief, equitable relief, and/or damages; and,

 

WHEREAS, the Parties dispute the claims and/or counterclaims made against them
in the Proceedings; and,

 

WHEREAS, the Parties, without admitting any liability and without conceding the
validity of any of the positions or arguments advanced by any other Party in the
Proceedings, desire to completely and finally settle all disputes in respect of
the facts and matters in issue in the Proceedings as of the Effective Date of
this Settlement Agreement among and between the Parties; and,

 

WHEREAS, the Parties acknowledge that full, valid, and binding consideration
exists for the execution of this Settlement Agreement and that such
consideration includes the mutual promises contained herein;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions, releases,
warranties, covenants and agreements contained herein, the Parties enter into
this Settlement Agreement and agree as follows.

 

ARTICLE 3
RELEASES

 

Section 3.01                Releases by the TNR Parties.

 

The TNR Parties, on behalf of themselves, their Affiliates, their predecessors,
successors, principals, and in their capacities as such, their officers,
directors, agents (including, without limitation, attorneys, advisors, and other
professionals), employees, and assigns, do hereby release and forever discharge
the Minera Andes Parties and MIM, and their respective Affiliates, predecessors,
successors, officers, directors, agents, employees, and assigns (both past and
present, and in all capacities, including their individual capacities), from any
claim, demand, suit, arbitration, obligation, liability, or cause of action of
any character (collectively and individually

 

2

--------------------------------------------------------------------------------


 

a “Claim”), whether arising at common law, equity, or pursuant to any statute,
rule or regulation (including federal or provincial statutes, rules and
regulations) arising out of or in any way connected with any fact, matter or
thing that was or which could have been advanced in the Proceedings (the “TNR
Released Claims”).  This Release shall not affect the rights or obligations of
either the TNR Parties or the Minera Andes Parties arising out of the Amendment
to the E&O Agreement executed pursuant to this Settlement Agreement.  The TNR
Parties hereby covenant not to sue the released entities and individuals, or any
of them, on the basis of any TNR Released Claim.

 

Section 3.02                Releases by the Minera Andes Parties.

 

The Minera Andes Parties, on behalf of themselves, their Affiliates, their
predecessors, successors, principals, and in their capacities as such, their
officers, directors, agents (including, without limitation, attorneys, advisors,
and other professionals), employees, and assigns, do hereby release and forever
discharge the TNR Parties and MIM, and their respective Affiliates,
predecessors, successors, officers, directors, agents, employees, and assigns
(both past and present, and in all capacities, including their individual
capacities), from any Claim, whether arising at common law, equity, or pursuant
to any statute, rule or regulation (including, without limitation, federal or
provincial statutes, rules and regulations): (i) arising out of or in any way
connected with any fact, matter or thing alleged in the Proceedings; (ii) that
the Minera Andes Parties, or any one or more of them, could have advanced
against MIM in the Proceedings; and (iii) that the Minera Andes Parties, or any
one or more of them, has or may have against MIM in relation to or connected
with the Option Agreement between MIM, Xstrata Queensland Limited, MAI and MASA
dated November 2, 2007 (the “Minera Andes Option”), and the exercise of the
Minera Andes Option (collectively the “Minera Andes Released Claims”). This
Release shall not affect the rights or obligations of either the TNR Parties or
the Minera Andes Parties arising out of the Amendment to the E&O Agreement
executed pursuant to this Settlement Agreement.  The Minera Andes Parties hereby
covenant not to sue the released entities and individuals, or any of them, on
the basis of any Minera Andes Released Claim.

 

Section 3.03                Releases by MIM.

 

MIM, on behalf of itself, its Affiliates, predecessors, successors, principals,
and in their capacities as such, its officers, directors, agents (including,
without limitation, attorneys, advisors, and other professionals), employees,
and assigns, do hereby release and forever discharge the TNR Parties and the
Minera Andes Parties, and their respective Affiliates, predecessors, successors,
officers, directors, agents, employees, and assigns (both past and present, and
in all capacities, including their individual capacities), from any Claim,
whether arising at common law, equity, or pursuant to any statute, rule or
regulation (including, without limitation, federal or provincial statutes,
rules and regulations): (i) arising out of or in any way connected with any
fact, matter or thing alleged in the Proceedings; (ii) that MIM could have
advanced against the Minera Andes Parties, or any one or more of them, in the
Proceeding; and (iii) that MIM has or may have against the Minera Andes Parties,
or any one or more of them in relation to or connected with the Minera Andes
Option, and the exercise of the Minera Andes Option (collectively the “MIM
Released Claims”). MIM hereby covenants not to sue the released entities and
individuals, or any of them, on the basis of any MIM Released Claim.

 

3

--------------------------------------------------------------------------------


 

Section 3.04                Dismissal of the Proceedings.

 

The Parties will promptly endorse and file a consent dismissal order in the form
attached as Exhibit “B” to effect the dismissal of all claims and counterclaims
in the proceedings, on a without costs basis. Each of the Parties covenants,
warrants, and represents that it has not filed or otherwise initiated any
lawsuit, complaint, charge, or other proceeding against the other in any local,
provincial, or federal court, arbitration, agency, securities regulatory
authority, or stock exchange based upon events occurring prior to the Effective
Date, other than the Proceedings.

 

Section 3.05                Costs.

 

Each Party shall bear its own attorneys’ fees and all costs incurred in
connection with, relating to, or arising out of the Disputes or the Settlement
Agreement, including, but not limited to, its attorneys’ fees, court costs,
mediation and arbitration fees.

 

Section 3.06                Ownership of Claims.

 

Each Party represents and warrants that it presently owns, free and clear of any
and all liens, encumbrances, rights of control, pledges, or other burdens,
one-hundred percent (100%) of the alleged damages and claims it releases by this
Settlement Agreement.  Each Party further represents and warrants that no other
person or entity owns any interest in the alleged damages and claims released,
whether by assignment, subrogation, constructive trust, or otherwise.

 

ARTICLE 4
ESCORPIO IV

 

Section 4.01                Assignment by TNR Parties.

 

The TNR Parties hereby acknowledge that the property described in Manifestacione
de Descubrimiento (Statement of discovery) 425213-C-2003 (“Escorpio IV”) is part
of the Solitario properties subject to the E&O Agreement and Solitario hereby
assigns, transfers and conveys to Andes, a 100% interest in Escorpio IV free and
clear of any and all Encumbrances (as that term is defined in the E&O
Agreement), of any nature or kind.

 

The TNR Parties shall promptly take all actions and do all such things as are
necessary to further effect the transfer Escorpio IV to Andes free and clear of
any and all Encumbrances of any nature and kind, including executing and
delivering to Andes concurrently with the execution of this Settlement Agreement
and the Amendment to the E&O Agreement, a public deed governed by the laws of
Argentina in substantially the form attached as Schedule C to the Amendment to
the E&O Agreement before a Notary Public in the Province of San Juan, Argentina,
formalizing the transfer of Escorpio IV.

 

ARTICLE 5
SETTLEMENT CONSIDERATION

 

Section 5.01                Shares of McEwen.

 

On behalf of the Minera Andes Parties, McEwen shall issue 1,000,000 common stock
no par value per share (the “McEwen Shares”) to TNR, and deliver certificates
representing the

 

4

--------------------------------------------------------------------------------


 

McEwen Shares to TNR concurrently with the closing of this Agreement, in
consideration for the TNR Parties agreeing to discontinue the TNR Released
Claims as set forth herein.

 

TNR represents that the McEwen Shares are being acquired for TNR’s own account
and for investment purposes only, and without the intention of reselling or
redistributing the same in violation of applicable securities laws; TNR has made
no agreement with others regarding the transfer, assignment or distribution of
the McEwen Shares.

 

TNR further represents that it is an “accredited investor” as such term is
defined in National Instrument 45-106 — Prospectus and Registration Exemptions
of the Canadian Securities Administrators, on the basis described in paragraph
(m) of that definition that it is a person, other than an individual or
investment fund, that has net assets of at least $5,000,000 as shown on its most
recently prepared financial statements.

 

TNR understands that the McEwen Shares shall be subject to statutory resale
restrictions under applicable provincial or territorial securities laws in
Canada and TNR covenants that it will not resell  the  McEwen  Shares  except 
in  compliance  with  such  laws;  provided,  however,  that McEwen  represents 
and  warrants  that  the  McEwen  Shares  will  not  be  subject  to  resale
restrictions in any province or territory of Canada which extends beyond four
months and one day after the date of execution of this Agreement, subject to the
provisions of applicable securities  laws  of  such  provinces  or  territories 
restricting  resales  by  “control  persons”  and restricting a person wishing
to resell the McEwen Shares from: (i) making an unusual effort to prepare  the 
market  or  to  create  a  demand  for  such  securities,  (ii)  paying  an 
extraordinary commission or consideration to a person in respect of the trade
and (iii) selling such securities at a time when such person is an insider or
officer of McEwen if, at the time of the trade, such person has reasonable
grounds to believe that McEwen is in default of securities legislation.

 

The McEwen Shares have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) and may not be offered
or sold (including hedging transactions involving such securities) in the United
States or to any U.S. Person (as defined in Rule 902 of Regulation S adopted
under the Securities Act), unless the securities are registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available.

 

No representation has been made by or on behalf of McEwen as to the applicable
minimum statutory hold period for the McEwen Shares.  McEwen is under no further
obligation to register the McEwen Shares or file a prospectus qualifying the
distribution of the McEwen Shares or to take any other action to allow TNR to
sell the McEwen Shares.

 

TNR understands that the certificates representing the McEwen Shares will bear a
legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER
FEDERAL, PROVINCIAL OR STATE SECURITIES LAWS.  THESE SECURITIES MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH RULES 901 THROUGH 905 OF REGULATION S UNDER THE SECURITIES ACT,
(B) IN COMPLIANCE WITH RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN

 

5

--------------------------------------------------------------------------------


 

ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, OR (D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS,
AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO MCEWEN AN OPINION OF
COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY
TO MCEWEN.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (i) [INSERT THE DISTRIBUTION DATE], AND (ii) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON TSX.

 

McEwen agrees to use reasonable commercial efforts to assist TNR in obtaining
the removal of the foregoing legends upon the expiry of the applicable statutory
hold periods.

 

The McEwen Shares are speculative in nature and there are risks associated with
the acquisition thereof, and TNR has such knowledge, sophistication and
experience in business and financial matters as to be capable of evaluating the
merits and risks of its investment in the McEwen Shares, fully understands the
speculative nature of the McEwen Shares and is able to bear the economic risk of
loss of its entire investment.

 

TNR has not received or been provided with a prospectus, offering memorandum or
any sales or advertising literature in connection with the Settlement Agreement
or the acquisition of the McEwen Shares.  However, TNR has had the opportunity
to review the periodic reports filed by McEwen with the U.S. Securities and
Exchange Commission (“SEC”), including its annual report on Form 10-K for the
year ended December 31, 2011, its quarterly reports on Form 10-Q for the
quarters ended March 31, June 30 and September 30, 2012, its current reports on
Form 8-K filed during 2012 and its proxy statement for the annual meeting of
shareholders for 2012 (the “Periodic Reports”).  TNR’s decision to enter into
the Settlement Agreement was not based upon, and TNR has not relied upon, any
verbal or written representations concerning the McEwen Shares made by or on
behalf of McEwen other than the information contained in the Periodic Reports.

 

McEwen and its counsel are relying on the representations, warranties and
covenants of TNR contained in this Article of the Settlement Agreement and TNR
agrees to indemnify McEwen, and each of its directors, officers, employees,
agents and representatives against all losses, claims, costs, expenses, damages
or liabilities which any of them may suffer or incur as a result of or arising
from reliance thereon.

 

6

--------------------------------------------------------------------------------


 

TNR and its counsel are relying on the representations, warranties and covenants
of McEwen contained in this Article of the Settlement Agreement and McEwen
agrees to indemnify TNR, and each of its directors, officers, employees, agents
and representatives against all losses, claims, costs, expenses, damages or
liabilities which any of them may suffer or incur as a result of or arising from
reliance thereon.

 

TNR hereby represents and warrants to, and covenants with, McEwen as follows as
at the date hereof:

 

(a)                                 TNR is not a person in the United States nor
a U.S. Person (as defined in Rule 902(k) of Regulation S under the Securities
Act) and not purchasing the McEwen Shares on behalf of a person in the United
States or a U.S. Person;

 

(b)                                 TNR has its head office in Canada and is
organized under the laws of the Province of British Columbia;

 

(c)                                  The McEwen Shares have not been offered to
TNR in the United States and that this Settlement Agreement has not been signed
in the United States;

 

(d)                                 TNR will not offer, sell or otherwise
dispose of the McEwen Shares in the United States or to a U.S. Person unless
(A) such offer, sale or disposition is made in accordance with an exemption from
the registration requirements under the Securities Act and the securities laws
of all applicable states of the United States or (B) the SEC has declared
effective a registration statement in respect of such securities.

 

TNR acknowledges and agrees that McEwen and its agents and advisors may each
collect, use and disclose its name and other specified identifiable information
(“Information”), including the number of McEwen Shares distributed to TNR
hereunder for purposes of meeting legal, regulatory and audit requirements and
as otherwise permitted or required by law or regulation.  TNR consents to the
disclosure of that Information.  Such information is being collected for the
purposes of completing the distribution of the McEwen Shares to TNR which
includes, without limitation, determining the eligibility of TNR to receive the
McEwen Shares under applicable securities laws, preparing and registering
certificates representing the McEwen Shares to be issued hereunder and
completing filings required under applicable securities laws and/or securities
regulatory authorities.  TNR hereby consents to the collection, use and
disclosure of such Information.

 

By receiving the McEwen Shares, TNR acknowledges (a) that Information concerning
TNR will be disclosed to the relevant Canadian securities regulatory
authorities, including the Ontario Securities Commission (the “OSC”), and may
become available to the public in accordance with the requirements of applicable
securities and freedom of information laws and TNR consents to the disclosure of
the Information; (b) the Information is being collected indirectly by the
applicable Canadian securities regulatory authority under the authority granted
to it in securities legislation; and (c) the Information is being collected for
the purposes of the administration and enforcement of the applicable Canadian
securities legislation; by receiving the McEwen Shares, TNR shall be deemed to
have authorized such indirect collection of information by the relevant Canadian
securities regulatory authorities. Questions about such indirect collection of
Information by the OSC should be directed to the Administrative Assistant to the
Director of

 

7

--------------------------------------------------------------------------------


 

Corporate Finance, OSC, Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario M5H 3S8 or to the following telephone number (416) 593-8086.

 

Section 5.02                Amendment to the E&O Agreement.

 

Each of Solitario, LAMI and Andes shall enter into an amendment to the E&O
Agreement (the “Amendment to the E&O Agreement”) substantially in the form of
Exhibit “A” hereto, which will amend the existing E&O Agreement.

 

Section 5.03                Further Assurances.

 

In connection with this Settlement Agreement, the Closing Documents, and the
transactions contemplated by them, each Party shall execute and deliver such
additional assignments and other documents, and take such other action, as shall
be reasonably requested by any other Party to effectuate and perform the
provisions of the Settlement Agreement, the Closing Documents, and those
transactions, including any such steps as may be necessary to remove any clouds
or encumbrances on any Party’s title or to more effectively put the receiving
party in possession of any property which was intended to be conveyed by the
Settlement Agreement, or the Closing Documents including without limitation
Escorpio IV.

 

ARTICLE 6
DISPUTE RESOLUTION

 

Section 6.01                Settlement Finalization.

 

The parties agree that any dispute arising out of or related to this settlement
agreement, including with respect to implementation of this settlement, shall be
decided by the mediator Ronald Slaght on a summary basis on the submissions of
the parties without evidence, and whose decision shall be final and binding and
not subject to appeal.  In the event Ronald Slaght is unable or unwilling to
act, and the parties are unable to agree on a replacement, either party will be
at liberty to apply to the British Columbia International Arbitration Centre to
appoint a replacement for Ronald Slaght.  Notwithstanding the foregoing, any
Party is entitled to tender and rely on the Settlement Agreement and the terms
herein in defence to any claims advanced by another Party in any court in which
claims are being advanced in respect of matters covered by the releases
contained in Sections 3.01, 3.02 and 3.03 herein.

 

ARTICLE 7
ADDITIONAL TERMS AND CONDITIONS

 

Section 7.01                Authority.

 

Each of the parties represents and warrants that the boards of directors of such
Party have approved the terms of the Settlement Agreement and that persons
executing this Settlement Agreement on such Party’s behalf have all proper
authority to execute it on behalf of the Parties they represent.

 

8

--------------------------------------------------------------------------------


 

Section 7.02                Adequacy of Consideration.

 

The Parties acknowledge and agree that full, valid, and binding consideration
exists for the execution of this Settlement Agreement and that such
consideration includes the mutual promises contained herein.

 

Section 7.03                No Admission of Liability.

 

The execution of this Settlement Agreement shall not be construed as an
admission of liability or an admission of the validity of any claim on the part
of any Party hereto in any respect.  Each Party expressly acknowledges that the
consideration exchanged herein is exchanged in full accord and satisfaction of
all of claims arising out of the Proceedings.  Each Party also expressly
acknowledges that each other Party denies any liability for the claims or
counterclaims made in the Proceedings.

 

Section 7.04                Settlement Agreement Inadmissible.

 

This Settlement Agreement shall not be admissible in any action, suit, or
proceeding, whatsoever, as evidence or as an admission of any claim or
liability, provided, however, that any Party hereto may use all or part of this
Settlement Agreement to the extent necessary to enforce any right or obligation
conferred upon such Party by this Settlement Agreement and any release provided
for in this Settlement Agreement.

 

Section 7.05                Successors and Assigns.

 

Except as set out more specifically herein, this Settlement Agreement shall be
binding upon and inure to the benefit of each Party’s heirs, devisees, agents,
representatives, successors and assigns, trustees, attorneys, members, legal
representatives, controlled or controlling persons, and/or any corporation,
partnership, or other entity into or with which such Party has merged,
consolidated, or reorganized, or to which it has transferred all or
substantially all of its assets.

 

Section 7.06                Entire Agreement and Merger.

 

The Parties agree that this Settlement Agreement and the documents executed
pursuant to it constitute the full, final, and complete settlement of the TNR
Released Claims, the Minera Andes Released Claims and the MIM Released Claims
and other matters addressed herein, and that this Settlement Agreement
supersedes all other written or oral exchanges (other than the Minutes of
Settlement which will continue to be used as an aid to interpretation of this
Settlement Agreement), arrangements, or negotiations between them concerning the
Proceedings or this Settlement Agreement.  The Parties further agree that there
are no representations, agreements, arrangements, or understandings, oral or
written, concerning the subject matter of this Settlement Agreement, (other than
the Minutes of Settlement which will continue to be used as an aid to
interpretation of this Settlement Agreement) that are not fully expressed,
merged into, and incorporated herein.

 

Section 7.07                Reliance.

 

The Parties acknowledge that they are not relying upon any statement or
representation of any other Party or its agent or representatives, except as
expressly set forth herein, but are instead relying solely on their own judgment
and investigation of the matters at issue.  Each Party is

 

9

--------------------------------------------------------------------------------


 

represented by legal counsel who has read and explained the entire contents of
this Settlement Agreement and the documents executed pursuant to it in full, as
well the legal consequences of same.

 

Section 7.08                No Advice Regarding Tax Liability.

 

Each Party understands and agrees that it is solely and completely responsible
for any tax liability the Party may incur resulting from this Settlement
Agreement; that it is not relying on any statements, representations or
admissions on the part of any other Party concerning any tax consequences or tax
issues; and that it is each Party’s responsibility to seek competent tax advice
concerning this matter as needed.

 

Section 7.09                Participation of Counsel.

 

The Parties acknowledge that they have had an opportunity to fully develop and
discover any and all of their actual and potential claims that are settled by
this Settlement Agreement.  The Parties further acknowledge that they have
received advice of counsel in the negotiation, preparation, drafting, and
execution of this Settlement Agreement, which was prepared by the combined
efforts of all Parties pursuant to arms-length negotiations.  The rule of
“construction against the drafter” shall not be employed in the interpretation
of this Settlement Agreement.

 

Section 7.10                Amendments and Modifications.

 

This Settlement Agreement may not be modified, altered, or changed except upon
express written and signed consent of all Parties in a document that makes
specific reference to this Settlement Agreement.  The Parties further agree
that, in any dispute concerning this Settlement Agreement, they will not assert
an amendment or modification except one made in accordance with this section.

 

Section 7.11                Construction and Severability.

 

This Settlement Agreement shall be construed, in any case where doubt may arise,
in such a manner as will make it lawful and fully enforceable.  The language of
all parts of this Settlement Agreement shall in all cases be construed as a
whole, according to its fair meaning.  In the event any part of this Settlement
Agreement is found to be void, voidable, or unenforceable, then it is the
intention of the Parties that such part be severed and the other provisions
shall remain fully valid and enforceable.

 

Section 7.12                Notices.

 

All notices or other communications required or permitted to be given under this
Settlement Agreement shall be sufficiently given for all purposes hereunder if
in writing and personally delivered, delivered by recognized courier service
(such as Federal Express) or certified United States mail, return receipt
requested, or sent by facsimile communication to the appropriate address or
number as set forth below.  Notices and other communications shall be effective
upon receipt by the person to be notified.

 

10

--------------------------------------------------------------------------------


 

If to any of the TNR Parties:

 

Attention: Gary Schellenberg
P.O. Box 11604
620 - 650 West Georgia Street
Vancouver, British Columbia
V6B 4N9, Canada
Fax: (604) 687-4670

 

with a copy to:

 

Attention: Sean Hern
Farris, Vaughan, Wills & Murphy LLP
2500 — 700 West Georgia Street
Vancouver, British Columbia  V7Y 1B3
Fax:(604) 661-9349

 

If to any of the Minera Andes Parties:

 

C/O McEwen Mining Inc.
181 Bay Street, Bay Wellington Tower
Suite 4750, P.O. Box 792
Toronto, Ontario M5J 2T3
Canada
Attention: Nils Engelstad
Fax: (647) 258-0408

 

with a copy to:

 

Attention: Craig A.B. Ferris
Lawson Lundell LLP
1600 — 925 West Georgia Street
Vancouver, British Columbia
V6C 3L2
Fax: (604) 669-1620

 

If to MIM:

 

C/O Xstrata Copper Canada

100 King St West, Suite 7200

Toronto, Ontario  M5X 1E3
Attention: Matthew Payten

Fax: (416) 775-1292

 

with a copy to

 

Attention: Nicholas R. Hughes

McCarthy Tetrault
Suite 1300, 777 Dunsmuir Street

P.O. Box 10424, Pacific Centre

Vancouver, B.C.  V7Y 1K2

 

11

--------------------------------------------------------------------------------


 

Fax: 604-622-5606

 

Section 7.13                Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the Province of British Columbia.  Subject to and without waiving
the dispute resolution provisions contained herein, each party hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of the
courts of the Province of British Columbia, Canada, and all courts competent to
hear appeals therefrom.

 

Section 7.14                Confidentiality of this Settlement Agreement.

 

(a)                                 Except to the extent that the terms of the
this Settlement Agreement have already been publicly disclosed by the TNR
Parties and the Minera Andes Parties this Settlement Agreement shall be
considered confidential information and will be maintained as confidential by
the Parties.  No media release or public disclosure relating to or announcing
this Settlement Agreement shall be issued by either Party unless reasonable
notice of the wording thereof has been first provided by the other Party or such
information has previously been disclosed in accordance with this
Section 7.14(a).

 

(b)                                 Notwithstanding the foregoing, any Party to
this Settlement Agreement may disclose the terms of this Settlement Agreement,
and decisions of the mediator hereunder, to:

 

(i)                                     the extent necessary to comply with:

 

(A)                               any requirement of U.S. or Canadian securities
law,

 

(B)                               any requirement of a regulatory agency having
jurisdiction over the Party, or

 

(C)                               any requirement of any stock exchange on which
securities issued by the Party are traded, including, without limitation, any
disclosures necessary for the purpose of obtaining approval for the issuance of
shares called for in this Settlement Agreement; and

 

(ii)                                  in the case of the TNR Parties or any of
the Minera Andes Parties, to any third party to whom such Party contemplates a
transfer of all or any part of its interest in or to the Los Azules project,
provided that such proposed transferee has agreed to treat such information as
confidential.

 

(c)                                  Any Party may disclose the terms of the
Settlement Agreement, and decisions of the mediator hereunder, to its own
counsel, accountants, and agents, provided that the person to whom that
information is disclosed owes a contractual or fiduciary obligation to the
disclosing Party to maintain the confidentiality of the information disclosed.

 

12

--------------------------------------------------------------------------------


 

Section 7.15                Title and Headings.

 

Title and headings are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of the
Settlement Agreement.

 

Section 7.16                Counterparts.

 

This Settlement Agreement may be executed in one or more counterparts, all of
which together shall be one instrument, and all of which shall be considered
duplicate originals.

 

IN WITNESS WHEREOF, the Parties, through their duly authorized representatives,
have signed and acknowledged this Settlement Agreement as shown below:

 

 

TNR GOLD CORP.

 

By:

 

 

 

Name:

 

Title:

 

 

SOLITARIO ARGENTINA S.A.

 

By:

 

 

 

Name:

 

Title:

 

 

MINERA ANDES INC.

 

By:

 

 

 

Name:

 

Title:

 

 

MINERA ANDES S.A.

 

By:

 

 

 

Name:

 

Title:

 

 

LOS AZULES MINING INC.

 

By:

 

 

 

Name:

 

Title:

 

13

--------------------------------------------------------------------------------


 

ANDES CORPORACION MINERA S.A.

 

By:

 

 

 

Name:

 

Title:

 

 

MCEWEN MINING INC.

 

By:

 

 

 

Name:

 

Title:

 

 

MIM ARGENTINA EXPLORACIONES S.A.

 

By:

 

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Attached]

 

--------------------------------------------------------------------------------


 

AMENDING AGREEMENT

 

This Amending Agreement is made effective as of November 9, 2012,

 

BETWEEN:

 

SOLITARIO ARGENTINA S.A., an Argentinean corporation
(hereinafter “Solitario”)

 

AND:

 

LOS AZULES MINING INC., a Cayman Islands corporation
(hereinafter “LAMI”)

 

AND:

 

ANDES CORPORACION MINERA S.A., an Argentinean corporation
(hereinafter “Andes”, and together with LAMI, “Minera Andes”)

 

WHEREAS:

 

A.            Solitario and MIM Argentina Exploraciones S.A., (hereinafter
“Xstrata”) entered into a Cordon de Los Azules Exploration and Option Agreement
dated effective as of May 15, 2004 which was amended by an amending agreement
dated April 29, 2005 (as so amended, the “E&O Agreement”);

 

B.            All of Xstrata’s right, title and interest in and to the E&O
Agreement and the Property has been transferred to Minera Andes; and

 

C.            Pursuant to Minutes of Settlement dated November 9, 2012 between
the parties and others, the parties hereto desire to amend the E&O Option
Agreement in the manner set forth below,

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by each of the
parties, it is hereby agreed among the parties as follows:

 

1.                                      Amendment to Schedule A.  Schedule A to
the E&O Agreement is hereby deleted and replaced with the Schedule A attached
hereto as Exhibit 1.

 

2.                                      Amendment to Clause 7.1.  Clause 7.1 of
the E&O Agreement is hereby amended by deleting the phrase “, within 36 months
of exercising the Option,” from the clause, such that the clause reads as
follows:

 

If Xstrata completes a feasibility study on any part of the Property, Xstrata
must notify Solitario, and Solitario will have the right to elect to “buy back”
up to a maximum 25% equity in the Property at any time within 120 days of
receiving the said notification (the “Back-in Right”) by giving written notice
to Xstrata of the exercise of the Back-in Right.

 

--------------------------------------------------------------------------------


 

3.                                      Amendment to Clause 7.3(b).  Clause
7.3(b) of the E&O Agreement is hereby deleted in its entirety and replaced by
the following:

 

“(b)                           Solitario will be entitled to a 0.6% net smelter
royalty (“NSR”; as described in Schedule B), on any metal production from the
Property, until Xstrata abandons the Property or completes the mining operations
on the Property; and”

 

4.                                      Amendment to Clause 8.2:  Clause 8.2 of
the E&O Agreement is hereby amended by deleting “1%” appearing therein and
replacing the same with “0.6%”.

 

5.                                      Amendment to Schedule B.  Schedule B of
the E&O Agreement is hereby deleted and replaced with the Schedule B attached
hereto as Exhibit 2.

 

6.                                      Insertion of Schedule C.  Schedule C of
the E&O Agreement is hereby added to the E&O Agreement in the form attached
hereto as Exhibit 3.

 

IN WITNESS WHEREOF this Amending Agreement has been duly executed effective as
of the day first above written.

 

 

SIGNED for and on behalf of

)

 

 

SOLITARIO ARGENTINA S.A.

)

 

 

By its duly authorised representative

)

 

Name:

 

 

 

 

 

 

 

Position:

 

 

 

SIGNED for and on behalf of

)

 

 

LOS AZULES MINING INC.

)

 

 

By its duly authorised representative

)

 

Name:

 

 

 

 

 

 

 

Position:

 

 

 

SIGNED for and on behalf of

)

 

 

ANDES CORPORACION MINERA S.A.

)

 

 

By its duly authorised representative

)

 

Name:

 

 

 

 

 

 

 

Position:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 1

 

Schedule A

 

Name

 

File No.

 

Type

Escorpio I

 

0153-C-96

 

Manifestación de discubrimiento

Escorpio II

 

0154-C-96

 

Manifestación de discubrimiento

Escorpio III

 

0155-C-96

 

Manifestación de discubrimiento

Escorpio IV

 

425.213-C-2003

 

Manifestación de discubrimiento

Totora

 

414.1324-C-05

 

Manifestación de discubrimiento

Totora II

 

520.0496-C-99

 

Manifestación de discubrimiento

 

(including, any tenement or tenements substituted, renewed or amended (with
Xstrata’s prior written consent), for those tenements or issued in consequence
of those tenements, whether extending over a greater or lesser area than that of
the specified mining tenements).

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Schedule B

 

Definition of Net Smelter Royalty:

 

For the purpose of this Agreement “NSR” or “Net Smelter Royalty”, as referred to
in clause 7.3 and 8.2, will be 0.6% of any net smelter return which may be
payable by Andes or such other person that may hold the Property at the time the
NSR is payable (“Payor”).

 

1.                                      ROYALTY

 

1.1                               For the purpose of this Schedule, net smelter
return means the sum equal to the gross proceeds actually received by Payor from
the sale of all metals and metal products, including concentrate and dore,
within or produced from the ores extracted from the Property (collectively, the
“Products”), less:

 

(a)                                 all costs, expenses and charges of any
nature whatsoever that are paid or incurred by Payor and its Affiliates and
whether deducted from the sales revenue and/or are charged against Payor and/or
its Affiliates for or in connection with the loading and transportation of such
ores and Products, including insurance, shipping, freight, stockpiling, storage,
warehousing, handling, port, demurrage, delay and forwarding expenses and
transaction taxes, to, from and between the Property and any smelter, refinery
or other place for treatment or beneficiation and from there to the place or
places of storage and sale to the purchaser;

 

(b)                                 all costs, charges, expenses, penalties,
fees, deductions and other expenses that are paid or incurred by Payor and/or
its Affiliates for or in connection with treating, smelting, refining,
beneficiating or otherwise processing such ores and Products up to the point of
sale, including, tolling charges, umpire charges, penalties or other charges for
impurities, metal losses and all other costs, expenses, penalties, fees,
deductions and charges, whether deducted from the sales revenue and/or charged
against Payor and/or its Affiliates;

 

(c)                                  all sales, use and gross receipts taxes,
severance, export, ad valorem and value added taxes, production taxes and other
taxes, royalties, duties, levies, imposts and other governmental charges,
payable with respect to, or as a result of, the existence, severance,
production, removal, sale, processing, transportation, or disposition of such
ores and Products by Payor and/or its Affiliates, with the exception of any
income taxes; and

 

(d)                                 costs and fees of sales, sales commissions
and representations costs, foreign exchange costs and fees in connection with
revenue repatriation requirements, insurance, consignment, agency fees and sales
brokerage, and any discounts or rebates given to customers for off-specification
or damaged product, whether deducted from the sales revenue and/or charged
against Payor and/or its Affiliates with respect to such ores and Products.

 

In the event that smelting, refining or processing of Products are carried out
in custom toll facilities owned or controlled in whole or in part by Payor or
any of its Affiliates or

 

4

--------------------------------------------------------------------------------


 

any other party with which Payor does not deal at arm’s length (as defined in
the Income Tax Act (Canada)) (a “Related Party”), then charges, costs and
penalties for such smelting, refining or processing shall mean the costs Payor
would have incurred if such smelting, refining or processing were carried out at
facilities owned or controlled by parties with which it does deal at arm’s
length, then offering comparable services for comparable products on prevailing
terms.

 

1.2                               In the event that such ores and Products are:

 

(a)                                 converted by Payor or a third party on
behalf of Payor to any of the following refined Products:

 

(i)                                     refined copper meeting the good delivery
requirements of the London Metal Exchange (“LME”) for Grade “A” Copper Cathode
or High Grade Copper meeting the COMEX division of the New York Mercantile
Exchange (“COMEX”) requirements for delivery;

 

(ii)                                  fine gold bullion of .995 or better;

 

(iii)                               silver bullion of .9995 or better; and/or

 

(iv)                              other Products produced through smelting
and/or refining and the outturned metal therefrom that have prices regularly
quoted on the LME

 

(“Refined Products”) and then distributed to a Related Party, Payor shall be
deemed to have received proceeds for such Refined Product equal to the fair
market value price that would be paid by a third party purchaser in an arm’s
length transaction for the sale of such Refined Products, in the calendar
quarter in which the sale or distribution occurs and such deemed proceeds shall
be the only proceeds of the Payor for such Products for the purposes of the
calculation pursuant to section 1.1;

 

(b)                                 distributed to a Related Party, in a form
other than as Refined Products and:

 

(i)                                     such Products are then converted by such
Related Party or a third party on behalf of such Related Party to any Refined
Products, Payor shall be deemed to have received proceeds for such Refined
Product equal to the fair market value price that would be paid by a third party
purchaser in an arm’s length transaction for the sale of such Refined Products
in the calendar quarter in which the raw or intermediate Product is converted by
such Related Party into the Refined Product or is made available to the Related
Party by the smelter or refinery, as applicable and such deemed proceeds shall
be the only proceeds of the Payor for such Products for the purposes of the
calculation pursuant to section 1.1; or

 

(ii)                                  such Products are then sold by such
Related Party to a third party purchaser, such sale shall be deemed to be a sale
by Payor and the proceeds from such sale shall be deemed to have been received
by Payor in the calendar quarter in which the sale occurs and such deemed
proceeds

 

5

--------------------------------------------------------------------------------


 

shall be the only proceeds of the Payor for such Products for the purposes of
the calculation pursuant to section 1.1,

 

all without duplication.

 

1.3                               For greater certainty, no royalty shall be
payable in any respect whatsoever on any ores extracted from other lands and
properties (outside of the Property) or any metals, concentrates or other
minerals (or derivatives) produced therefrom.  No royalty shall be payable on
any material mined and removed from the Property for use by Payor for roads,
foundations, concrete or other construction or industrial uses relating to the
Property or any material that is not recovered for commercial sale from ores
extracted from the Property.

 

1.4                               Payor will have complete discretion concerning
the nature, timing and extent of all exploration, development, mining,
processing and other operations conducted on or for the benefit of the Property
and such ores and Products and may determine whether to initiate or suspend
operations and production at any time and from time to time and for such period
or periods as it considers prudent or appropriate in its sole discretion. 
Without in any way limiting the foregoing, Payor may in its sole discretion
determine whether to mine or to continue to mine and, if so, the sequence,
timing and rate of mining on the Property.  Payor will owe Solitario no duty to
explore, develop or mine the Property, or to do so at any rate or in any manner
other than that which Payor may determine in its sole discretion.

 

1.5                               Payor may, but will not be obligated, to
crush, sort, mill, concentrate, smelt, refine, or otherwise process, beneficiate
or upgrade such ores and Products at its own, or at third party owned,
facilities located on or off the Property.  Payor will not be liable for any
mineral values lost or not recovered in mining or processing activities, and no
royalty will be due on any such lost mineral values.

 

1.6                               Payor shall have the right to stockpile and
commingle ore, concentrates, minerals and other material mined and removed from
the Property with ore, concentrates, minerals and other material mined and
removed from other lands and properties; provided, however, that Payor shall
calculate from representative samples (and keep accurate records of) the average
grade thereof and other measures as are reasonable in accordance with sound
mining and metallurgical practices, and shall weigh (or calculate by volume) the
material before commingling.  In obtaining representative samples, calculating
the average grade of the ore and average recovery percentages, Payor may use any
procedures accepted in the mining and metallurgical industry reasonably suited
for the type of mining and processing activity being conducted and, in the
absence of fraud, its choice of such procedures shall be final and binding on
Solitario.

 

2.                                      CALCULATION AND PAYMENT

 

2.1                               The Net Smelter Royalty shall become due and
payable quarterly on the last day of each month following the last day of the
calendar quarter in which the same accrued.  Net Smelter Royalty payments shall
be accompanied by a statement showing in reasonable detail the quantities and
grades of the Products sold by Payor in the preceding calendar quarter; the
proceeds of sale; costs, and other deductions; and other pertinent information
in sufficient detail to justify the calculation of the Net Smelter Royalty
payment.

 

2.2                               All Net Smelter Royalty payments shall be
considered final and in full satisfaction of all obligations of Payor with
respect thereto, unless Solitario gives Payor notice describing and

 

6

--------------------------------------------------------------------------------


 

setting forth a specific objection to the calculation thereof within twelve (12)
months after receipt by Solitario of the quarterly statement herein provided
for.  If Solitario objects to a particular quarterly statement as herein
provided, Solitario shall, for a period of thirty (30) days after Payor’s
receipt of Notice of such objection, have the right, upon reasonable Notice and
at a reasonable time, to have Payor’s accounts and records relating to the
calculation of the royalty payment in question audited by a chartered accountant
reasonably acceptable to Solitario and to Payor.  If such audit determines that
there has been a deficiency or an excess in the payment made to Solitario, such
deficiency or excess shall be resolved by adjusting the next quarterly Net
Smelter Royalty payment due hereunder accordingly.  Absent fraud, Solitario
shall pay all costs of such audit unless a deficiency of more than 5% of the
amount due is determined to exist.  Payor shall pay the costs of such audit if a
deficiency of more than 5% of the amount due is determined to exist.  Absent
fraud, failure on the part of Solitario to make claim on Payor for adjustment in
such 12-month period shall establish the correctness and preclude the filing of
exceptions thereto or making of claims for adjustment thereon.

 

2.3                               No change or division in the ownership of the
NSR (or the legal domicile of royalty holder), however accomplished, shall
enlarge the obligations or diminish the rights of Payor under this Agreement
(including, without limitation, any rights or obligations of Payor as a result
of any applicable tax legislation).

 

2.4                               In the event of any insurance proceeds paid to
Payor for any loss or damage to the Products, such insurance proceeds shall be
included as gross proceeds actually received by Payor, upon receipt of the same
by Payor.

 

2.5                               For the purposes of this Schedule, “Affiliate”
means, with respect to any person or entity, a person or entity that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with such first person or entity (“control” in such
context meaning to directly or indirectly own more than 50% of the outstanding
voting equity interest of another entity).

 

7

--------------------------------------------------------------------------------


 

Exhibit 3

 

Schedule C

 

TRANSFERENCIA. COMPAÑÍA MINERA SOLITARIO ARGENTINA SOCIEDAD ANÓNIMA A ANDES
CORPORACIÓN MINERA SOCIEDAD ANONIMA. ESCRITURA [DEED NUMBER TO BE COMPLETED BY
NOTARY] En la ciudad de San Juan, capital de la provincia del mismo nombre,
República Argentina, a [DATE TO BE COMPLETED BY NOTARY], ante mi, Fernando Rojas
Silva, escribano titular del registro veinte,  comparece [PERSONAL DETAILS OF
THE PERSON ACTING ON BEHALF OF SOLITARIO AND OF THE PERSON ACTING ON BEHALF OF
ANDES CORPORACION TO BE COMPLETED BY NOTARY]. PRIMERO: Que su representada
MINERA SOLITARIO ARGENTINA SOCIEDAD ANONIMA es titular de la propiedad minera
conforme a los derechos mineros que surgen del expediente que tramita ante el
Ministerio de Minería de esta Provincia, de acuerdo con el siguiente detalle: A)
Solicitud de manifestación  de descubrimiento denominada “Escorpio IV”
expediente nº 425.213-C-2003, graficada por [AREA OF PROPERTY TO BE COMPLETED BY
NOTARY]. Este derecho minero está libre de embargos y/o gravámenes, no adeudan
cánones mineros y la titular no se encuentra inhibida por esos bienes.  SEGUNDO:
El [PERSON ACTING ON BEHALF OF SOLITARIO] continua diciendo por su representada
COMPAÑÍA MINERA SOLITARIO S.A. que, como consecuencia de lo acordado en el
Settlement Agreement entre TNR Gold Corp., Compañía Minera Solitario Argentina
Sociedad Anónima, Minera Andes Inc., Minera Andes Sociedad Anónima, Los Azules
Mining Inc., Andes Corporación Minera Sociedad Anónima, McEwen Mining Inc. y MIM
Argentina Exploraciones Sociedad Anónima, de fecha [DATE TO BE CONFIRMED], CEDE
Y TRANSFIERE a favor de la sociedad ANDES CORPORACIÓN MINERA SOCIEDAD ANONIMA,
todos los derechos inherentes al dominio y posesión de las derecho minero
referido  y la totalidad de derechos, acciones y obligaciones actuales y/o

 

--------------------------------------------------------------------------------


 

emergentes que como titular le corresponden o pudieren corresponder, todo
conforme a las constancias del expediente mencionado precedentemente.-  TERCERO:
A los efectos fiscales, impositivos y contables, las partes acuerdan que la
presente cesión y transferencia se realiza como consecuencia de un acuerdo de
partes identificado como Settlement Agreement entre TNR Gold Corp., Compañía
Minera Solitario Argentina Sociedad Anónima, Minera Andes Inc., Minera Andes
Sociedad Anónima, Los Azules Mining Inc., Andes Corporación Minera Sociedad
Anónima, McEwen Mining Inc. y MIM Argentina Exploraciones Sociedad Anónima, de
fecha [DATE TO BE CONFIRMED] no habiendo pago alguno entre las partes.- CUARTO:
Por su parte, el compareciente, en representación de ANDES CORPORACIÓN MINERA
SOCIEDAD ANONIMA,  ACEPTA esta cesión y transferencia hecha en favor de su
representada por realizarse de conformidad con lo convenido y manifiesta que
adquiere la posesión real y material en este acto por la tradición que se
verifica a su entera conformidad.- POR LO TANTO,  la entidad transmitente
COMPAÑÍA MINERA SOLITARIO SOCIEDAD ANÓNIMA transmite a la sociedad adquirente
todos los derechos e intereses a las concesiones, derechos y propiedades mineras
que anteceden enunciados y la coloca en su mismo lugar, grado y prelación, sin
limitación alguna, para que los ejercite en la forma que juzgue conveniente.-
QUINTO: [DETAILS OF ANY ATTACHED DOCUMENT TO BE COMPLETED BY NOTARY].-  LEIDA Y
RATIFICADA, firma por ante mi doy fe.-

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Attached]

 

--------------------------------------------------------------------------------


 

NO. S-084670

VANCOUVER REGISTRY

 

IN THE SUPREME COURT OF BRITISH COLUMBIA

 

BETWEEN:

 

TNR GOLD CORP. and SOLITARIO ARGENTINA S.A.

 

PLAINTIFFS

 

AND:

 

MIM ARGENTINA EXPLORACIONES S.A., MINERA ANDES INC., MINERA ANDES S.A., LOS
AZULES MINING INC., and ANDES CORPORACION MINERA S.A.

 

DEFENDANTS

 

CONSENT ORDER

 

BEFORE A REGISTRAR

                 THE              DAY OF
                                          , 2013.

 

ON THE APPLICATION of the Defendants, Minera Andes Inc., Minera Andes S.A., Los
Azules Mining Inc., and Andes Corporacion Minera S.A., without a hearing, AND BY
CONSENT;

 

THIS COURT ORDERS that:

 

1.                                                                                     
The action of the Plaintiffs against the Defendants, the counterclaim of the
Defendant, MIM Argentina Exploranciones S.A., against the Plaintiffs and the
counterclaim of the Defendants, Minera Andes Inc., Minera Andes S.A., Los Azules
Mining Inc., and Andes Corporacion Minera S.A., against the Plaintiffs  herein
be and the same are hereby dismissed without costs to any party;

 

--------------------------------------------------------------------------------


 

2.                                                                                     
The said dismissal of the action against the Defendants and the counterclaims
against the Plaintiffs be for all purposes of the same force and effect as if
the Judgment dismissing the action against the Defendants and dismissing the
counterclaims against the Plaintiffs had been pronounced after a trial of the
action upon the merits.

 

THE FOLLOWING PARTIES APPROVE THE FORM OF THIS ORDER AND CONSENT TO EACH OF THE
ORDERS NOTED ABOVE:

 

 

 

 

 

Sean Hern

 

 

COUNSEL FOR THE PLAINTIFFS

 

 

 

 

 

 

 

 

 

 

 

Craig A.B. Ferris

 

 

COUNSEL FOR THE DEFENDANTS, MINERA ANDES S.A., LOS AZULES MINING INC. and ANDES
CORPORACION MINERA S.A.

 

 

 

 

 

 

 

 

 

 

 

Nicholas R. Hughes

 

 

COUNSEL FOR THE DEFENDANT, MIM ARGENTINA EXPLORACIONES S.A.

 

 

 

 

 

 

 

 

 

 

BY THE COURT

 

 

 

 

 

 

 

 

 

 

 

REGISTRAR

 

2

--------------------------------------------------------------------------------


 

NO. S-084670

VANCOUVER REGISTRY

 

IN THE SUPREME COURT OF BRITISH COLUMBIA

 

BETWEEN:

 

TNR GOLD CORP. and SOLITARIO ARGENTINA S.A.

 

PLAINTIFFS

 

AND:

 

MIM ARGENTINA EXPLORACIONES S.A., MINERA ANDES INC., MINERA ANDES S.A., LOS
AZULES MINING INC., and ANDES CORPORACION MINERA S.A.

 

DEFENDANTS

 

--------------------------------------------------------------------------------

 

CONSENT ORDER

 

--------------------------------------------------------------------------------

 

[g35061ke07i001.jpg]

 

Barristers & Solicitors
1600 Cathedral Place
925 West Georgia Street
Vancouver, British Columbia
V6C 3L2
Phone:  (604) 685-3456
Attention:  Craig A.B. Ferris

 

CAF/pdl

 

--------------------------------------------------------------------------------